ZOO GAMES, INC.
 
2008 LONG-TERM INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AWARD
AGREEMENT
 
FOR
NAME
 
GRANT DATE:
 

 
 

--------------------------------------------------------------------------------

 

ZOO GAMES, INC.
2008 LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
1. A NON-QUALIFIED STOCK OPTION to acquire _______ shares (hereinafter referred
to as “Shares”) of Common Stock of Zoo Games, Inc. (hereinafter referred to as
the “Company”) is hereby granted to NAME (hereinafter referred to as the
“Optionee”), subject in all respects to the terms and conditions of the Zoo
Games, Inc. 2008 Long-Term Incentive Plan (hereinafter referred to as the
“Plan”) and such other terms and conditions as are set forth herein. All
capitalized terms used in the Agreement, and not otherwise defined herein, shall
have the meanings ascribed to them in the Plan.
 
2. Exercise Price. The Option price as determined by the Committee is
_____________ ($______) per Share. The Option price may be paid in any manner
set forth in Section 7 of the Plan.
 
3. Vesting.
 
a.    The Option shall [be fully vested and immediately excercisable in full]
[become exercisable over a _____-year period as follows:]
 
Vesting Date
 
Shares Exercisable
           

 

 
b.
In the event the Optionee’s Continuous Service is terminated for any reason, the
Optionee’s right to continued vesting ends upon such termination. If such
termination is caused by death or by the Optionee’s Disability, the Optionee or
the Optionee’s beneficiary shall have the right to exercise this Option for a
period of twelve months after the date of termination. If such termination is
for any other reason, other than Cause, the Optionee’s right to exercise this
Option shall terminate ninety (90) days after termination of Continuous Service.

 

 
c.
In the event the Optionee’s Continous Service is terminated for Cause, the
Option shall be immediately forfeited.

 
4. No Violation. The Option may not be exercised if the issuance of Shares upon
such exercise would constitute a violation of any applicable federal or state
securities law, or any other valid law or regulation. As a condition to the
exercise of the Option, the Optionee shall represent to the Company that the
Shares being acquired upon exercise of the Option are for investment and not
with a present view for distribution or resale, unless counsel for the Company
is then of the opinion that such a representation is not required under any
applicable law, regulation or rule of any governmental agency.
 
 
 

--------------------------------------------------------------------------------

 

5. Transferability. The Option may not be transferred in any manner except as
provided under the Plan, and generally may be exercised during the lifetime of
the Optionee only by him or her. The terms of this Option shall be binding upon
the Optionee’s executors, administrators, heirs, assigns and successors.
 
6. Term. The Option may not be exercised more than [ten (10)] [five (5)] years
after the date indicated below and may be exercised during such term only in
accordance with the terms and conditions set forth in the Plan.
 
7. Withholding. All distributions and payments under this Agreement are subject
to the withholding of all applicable taxes. The Participant acknowledges that
Section 16 of the Plan allows the Company to withhold cash compensation or
Shares due to the Participant in order to meet such withholding obligations.
 
9. Amendment. The Participant acknowledges and agrees that this Agreement may be
amended in such manner as is provided in Section 17 of the Plan.
 
10.  Interpretation. The Board shall make all determinations concerning rights
to benefits under the Plan.
 
Dated: _____________, 2008
 

  Zoo Games, Inc.        
By:
     
Name:
   
Officer:

 
ATTEST:
 
The Participant acknowledges that he or she has received a copy of the Plan and
is familiar with the terms and conditions set forth therein. The Participant
agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Board. As a condition of this Agreement, the Participant
authorizes the Company to withhold from any regular cash compensation payable by
the Company any taxes required to be withheld under any federal, state or local
law as a result of exercising this Option.
 
Dated: _______________________, 2008
 

 
By:
     
Participant

 
 
2

--------------------------------------------------------------------------------

 
 